DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an method for analyzing a part design having the steps of extracting one or more coupons and micro-coupons, being smaller than the coupons, from blanks of additive manufactured material, testing the coupons and micro-coupons, dividing the micro-coupon test results by the coupon test results to get a first scaling factor, calculating a statistically-derived material property based on the coupon test results, creating a part by the same additive manufacturing process and materials, extracting micro-coupon-parts from the part, testing the micro-coupon-parts, dividing the micro-coupon-part test results by the micro-coupon test results to get a second scaling factor, calculating a capability value of the part by applying/ multiplying the statistically-derived material property to/by the first and second scaling factors.
It is known in the art from Gussev et al. (NPL - Small Specimen Test Techniques: 6th Volume , "Role of Scale Factor During Tensile Testing of Small Specimens") to take mini-coupon samples from coupon samples, the coupon samples themselves being taken from bulk material, 
Achten et al. discloses additively manufacturing a sub-sample-part of a part for further investigation of the sub-sample-part alone, but fails to correlate the sub-sample-part to the coupon taken from a blank of material made by the additive manufacturing process through a plurality of scaling factors.  Additionally, Achten fails to disclose taking a sub-sample and a coupon from a blank of the material.
The prior art cited in the IDS(s) from 5/16/2019, 6/4/2020, 10/26/2020 and 2/1/2021 fails to disclose any additional references which disclose testing a coupon and a smaller coupon from a additively manufactured material blank, using the ratio of test results of the coupon and smaller coupon as a first scaling factor, testing a smaller coupon from a manufactured part, using the ratio of the test results of the smaller coupon and the smaller coupon from the manufactured part as a second scaling factor, determining a statistically-derived material property from the coupon test results and applying the first and second scaling factors to the derived property to determine a capability value of the additively manufactured material and/or part.
It is noted that throughout the disclosure, mechanical testing and mechanical properties of the material, coupon, micro-coupon and micro-coupon-part are the only testing and properties mentioned ([0040-48]).  There is no explicit or implicit support for other forms of testing.  The first correction factor ([0042], Eq. 1), the second correction factor ([0044], Eq. 2) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 27, 2021